DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/634,047, filed on 01/24/2020, is a 371 of PCT/EP2018/085217 with a filing date of 12/17/2018,  which claims benefit of 62/610,401 with a filing date of 12/26/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/27/2022 has been entered.

Response to Amendment
This Office Action is in response to the Amendments submitted on 02/27/2022 wherein claims 1-120 are pending and ready for examination. Claims 18-20 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, 10, 11, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheidt et al (hereinafter Scheidt), U.S. Pub. No. 2002/0031164 A1 in view of Amundsen et al., hereinafter Amundsen, U.S. Pub. No. 2011/0308548 A1 and as evidenced by Ametherm, Circuit Protection Thermistors, Blog>>Thermal Time Constant and NTC Thermistors: A Practical Study, downloaded from https://www.ametherm.com/blog/thermistors/thermal-time-constant-ntc-thermistors.

Regarding independent claim 1 Scheidt teaches: 
	A thickness analyzer unit for determining a thickness of a layer (Scheidt, abstract, fig 1, fig 2), comprising: 
	a temperature change device configured to induce a temperature change of the layer from a first temperature value at a first time to a second temperature value at a second time, the first temperature value different from the second temperature value; 
	a temperature sensor configured to generate first temperature data corresponding to the first temperature value and second temperature data corresponding to the second temperature value (Scheidt, ¶ 0040, ¶ 0051-¶ 0056. Scheidt teaches an “excitation source” which reads on The “excitation source” causes the temperature of the layer to change as the layer is “heated by the excitation radiation” (¶ 0040), Fig 3 displays the change in temperature with respect to time therefore a “first temperature value” and a “second temperature value” must be generated in order to determine the change in temperature. Additionally, “                        
                            T
                             
                            
                                
                                    x
                                    ,
                                     
                                    y
                                    ,
                                     
                                    z
                                
                            
                            =
                            t
                            e
                            m
                            p
                            e
                            r
                            a
                            t
                            u
                            r
                            e
                             
                            r
                            i
                            s
                            e
                             
                            o
                            v
                            e
                            r
                             
                            r
                            e
                            f
                            e
                            r
                            e
                            n
                            c
                            e
                             
                            t
                            e
                            m
                            p
                            e
                            r
                            a
                            t
                            u
                            r
                            e
                             
                            T
                            0
                            "
                        
                     
(¶ 0056) where “reference temperature T0” reads on “a first temperature value at a first time.”  In fig 1, element 18 “detector” reads on “temperature sensor.”); 
	a memory configured to store the first temperature value, the second temperature value, [the heat flux data], a thermal conductivity value of the layer, a specific thermal capacity value of the layer, and a density value of the layer (Scheidt, fig 1, fig 3, ¶ 0058-¶ 0065, ¶ 0104, Scheidt teaches “evaluation unit 20 (fig 1) may be implemented either by hardware or software or a combination thereof” including a “data carrier” and “electronic data processing equipment” (¶ 0104), “data carrier” implies “memory” and “data processing equipment” implies a controller and processor.  “First temperature value” and “second temperature value” would be stored in order to calculate the temperature curves depicted in fig 3.  Scheidt teaches                         
                            α
                            =
                            
                                
                                    k
                                
                                
                                    ρ
                                    ∙
                                    c
                                
                            
                        
                      where k = heat conductivity which reads on “thermal conductivity,” c=specific heat capacity which reads on “specific thermal capacity,” and ρ = mass density which reads on “density” (¶ 0058-¶ 0061) where α is constant within the layer and of a known magnitude since, as a person of ordinary skill in the art would recognize, they are properties of a material (¶ 0064,¶ 0065) and these values would be stored in order to be used in calculations.); and 
	a controller operatively connected to the temperature change device, the temperature sensor, [the heat flux sensor] and the memory, the controller configured (i) to determine a time constant value of the layer based on the first temperature value and the second temperature value, (fig. 1, ¶ 0043-¶ 0049, ¶ 0104, Scheidt teaches “evaluation unit 20 (fig 1) may be implemented either by hardware or software or a combination thereof” including a “data carrier” and “electronic data processing equipment” (¶ 0104), “data carrier” discloses “memory” and “data processing equipment” discloses a controller and processor, additionally, memory is inherent when using software.  “Thermal diffusion time τ” reads on “a time constant value” and a person of ordinary skill in the art would recognize the thermal diffusion time as the thermal time constant which is the time taken to reach 63.2% of the difference between the initial and final temperatures (as evidenced by Ametherm, Inc., page 1, § What is Thermal Time Constant), therefore τ is “based on the first temperature value and the second temperature value.”  Additionally Scheidt teaches layer thickness,                          
                            
                                
                                    l
                                
                                
                                    2
                                
                            
                            =
                             
                            
                                
                                    
                                        τ
                                        ∙
                                        k
                                    
                                    
                                        ρ
                                        ∙
                                        c
                                    
                                
                            
                        
                     , where k = heat conductivity which reads on “thermal conductivity,” τ = “thermal diffusion time” which reads on “a time constant,” c=specific heat capacity which reads on “specific thermal capacity,” and ρ = mass density which reads on “density” therefore Scheidt teaches determining “the thickness of the layer based on the determined time constant, [the heat flux data], the thermal conductivity value, the specific thermal capacity value, and the density value”)
	wherein the thickness of the layer is stored in the memory as a thickness value (Scheidt, 
¶ 0092, ¶ 0093, ¶ 0103, Scheidt teaches storing data (¶ 0092, ¶ 0093, and ¶ 0103) therefore Scheidt teaches a memory.  Additionally, Scheidt states “Instead of one calibration measurement, several such measurements are made for different layer thicknesses so as to cover the desired measuring range” (¶ 0103) therefore “different layer thicknesses” are stored in order to produce more than “one calibration measurement.”).

	Scheidt does not teach:
	a heat flux sensor configured to directly measure a heat flux at a surface of the layer and to generate corresponding heat flux data;
	Amundsen teaches:
	a heat flux sensor configured to directly measure a heat flux at a surface of the layer and to generate corresponding heat flux data, (Amundsen, fig 1, ¶ 0040-¶ 0042:  Amundsen teaches “wherein the first unit and second unit are connected to a first means for determining the thickness of any deposit of material on the inner wall of the structure based on the heat flux measured by said first and second units” (¶ 0042) where “the heat flux measured by said first and second units” discloses the “first and second units” have the ability to sense “heat flux” and “generate corresponding heat flux data”);
	Amundsen teaches using the “heat flux data” in determining the thickness of a layer (see equations I, II, and III in addition to ¶ 0024-¶ 0030) 
	Scheidt does not teach the use of a heat flux sensor or heat flux sensor data to determine the thickness of a layer, however it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include Amundsen’s use of a heat flux sensor data to assist with the characterization of the thickness of a layer in order to “provide an improved wax thickness measurement method” (Amundsen, ¶ 0018).  
	
Regarding claim 2 Scheidt teaches:
	the temperature change device is a thermoelectric generator configured to heat the layer to induce the temperature change (Scheidt, fig 1, ¶ 0040, “Excitation source” reads on and heats the workpiece, (“layer”) which will “induce the temperature change,”).

Regarding claim 3 Scheidt teaches: 
	the temperature change device is a thermoelectric generator configured to cool the layer to induce the temperature change (Scheidt, ¶ 0053, Scheidt teaches “invention is applicable to the cooling phase as well”).

Regarding claim 4 Scheidt does not teach:
	the temperature change device defines a surface configured to be applied directly to the surface of the layer to induce the temperature change, and
	the heat flux sensor defines a surface configured to be applied directly to the surface of the layer to directly measure the heat flux.  
	Amundsen teaches:
	the temperature change device defines a surface configured to be applied directly to the surface of the layer to induce the temperature change, and
	the heat flux sensor defines a surface configured to be applied directly to the surface of the layer to directly measure the heat flux (Amundsen, fig 1, ¶ 0040-¶ 0042, ¶ 0060-¶ 0062:  Amundsen teaches a “heat sensor 11” and a “heating means 12” are part of a “measuring unit 10” (see fig 1), where the unit is designed to measure the  “heat flux” (¶ 0042).  Amundsen also teaches “the heat sensor is placed directly on the outside surface 3 of the steel wall 1” (¶ 0062) and the heating means is “preferable” relatively flat and is placed directly on the surface of the wall (¶ 0062) thereby disclosing both the “temperature change device” and “the heat flux sensor” are “applied directly to the surface of the layer”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for photo thermal analysis of a layer of material, especially for thickness measurement as taught by Scheidt to include Amundsen’s use of a heat flux sensor to assist with the characterization of the thickness of a layer in order to “provide an improved wax thickness measurement method” (Amundsen, 
¶ 0018).  

Regarding claim 5 Scheidt teaches: 
	the temperature change device is configured to induce the temperature change without contacting the layer (Scheidt, fig 1, ¶ 0040, Fig 1 depicts the apparatus such that the “excitation source” is not in contact with the workpiece as the “excitation beam” “Impinges on a workpiece.”).

Regarding claim 7 Scheidt teaches:  
	the temperature change device exhibits a thermal output that changes the temperature of the layer to induce the temperature change, 
	the temperature sensor has a first time response in response to the thermal output, 
	the layer has a second time response in response to the thermal output, and 
	the first time response is less than the second time response (Scheidt, the “excitation source,” which reads on “temperature change device,” generates an “excitation beam” that “impinges on a workpiece” which “changes the temperature of the layer to induce the Fig 3 depicts a graph of the change in temperature vs. time therefore time moves forward as the change in temperature is recorded.  Along the abscissa one sees that the time value increases therefore the “the first time response is less than the second time response.”).

Regarding claim 8 Scheidt teaches:  
	the thermal time constant corresponds to a time required to change a temperature of the layer by 63.2% of an initial temperature value (Scheidt, ¶ 0043, Scheidt teaches a “thermal diffusion time τ” which reads on “thermal time constant” and “corresponds to the time required to change a temperature of the layer by 63.2% of an initial temperature value” as evidenced by Ametherm, Inc., page 1, § What is Thermal Time Constant).

Regarding claim 10 Scheidt teaches: 
	the controller is configured to determine the thickness value according to the following relationship 
					                
                    ∆
                    x
                    =
                     
                    
                        
                            
                                τ
                                ∙
                                k
                            
                            
                                
                                    
                                        c
                                    
                                    
                                        p
                                    
                                
                                ∙
                                ρ
                            
                        
                    
                
            
	                        
                            ∆
                            x
                        
                     corresponds to the thickness value, 
	                        
                            τ
                        
                     corresponds to the time constant value, 
	k corresponds to the thermal conductivity value, 
	                        
                            
                                
                                    c
                                
                                
                                    p
                                
                            
                        
                     corresponds to the specific thermal capacity, and 
	                        
                            ρ
                        
                     corresponds to the density value (Scheidt teaches                         
                            τ
                            =
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    α
                                
                            
                        
                      and                         
                            α
                            =
                            
                                
                                    k
                                
                                
                                    ρ
                                    ∙
                                    c
                                
                            
                        
                     where τ = “thermal diffusion time” which reads on “a time constant,”                         
                            
                                
                                    l
                                
                                
                                    s
                                
                            
                            =
                             
                        
                    layer thickness which reads on k = heat conductivity which reads on “thermal conductivity,” ρ = mass density which reads on “density” and c=specific heat capacity which reads on “specific thermal capacity,” by mathematical manipulation we can see that                          
                            l
                            =
                             
                            
                                
                                    
                                        τ
                                        ∙
                                        k
                                    
                                    
                                        ρ
                                        ∙
                                        c
                                    
                                
                            
                        
                     , which reads on “                         
                            ∆
                            x
                            =
                             
                            
                                
                                    
                                        τ
                                        ∙
                                        k
                                    
                                    
                                        
                                            
                                                c
                                            
                                            
                                                p
                                            
                                        
                                        ∙
                                        ρ
                                    
                                
                            
                        
                    ”).

Regarding independent claim 11 Scheidt teaches:	
	A method for determining a thickness of a layer with a thickness analyzer unit (Scheidt, abstract, fig 1, fig 2), comprising: 
	measuring a first temperature value of the layer with a temperature sensor of the thickness analyzer unit at a first time; 
	inducing a temperature change of the layer with a temperature change device of the thickness analyzer unit; 
	measuring a second temperature value of the layer with the temperature sensor after inducing the temperature change at a second time (Scheidt, ¶ 0040, ¶ 0051-¶ 0056. Scheidt teaches a “excitation source” which reads on “temperature change device” that induces “a temperature change of the layer” (¶ 0040), Fig 3 displays the change in temperature with respect to time therefore a “first temperature value” and a “second temperature value” must be generated in order to determine the change in temperature. Additionally, “                        
                            T
                             
                            
                                
                                    x
                                    ,
                                     
                                    y
                                    ,
                                     
                                    z
                                
                            
                            =
                            t
                            e
                            m
                            p
                            e
                            r
                            a
                            t
                            u
                            r
                            e
                             
                            r
                            i
                            s
                            e
                             
                            o
                            v
                            e
                            r
                             
                            r
                            e
                            f
                            e
                            r
                            e
                            n
                            c
                            e
                             
                            t
                            e
                            m
                            p
                            e
                            r
                            a
                            t
                            u
                            r
                            e
                             
                            T
                            0
                            "
                        
                     (¶ 0056) where “reference temperature T0” reads on “a first temperature value at a first time.”  In fig 1, element 18 “detector” reads on “temperature sensor.”); 
(Scheidt teaches a “thermal diffusion time τ” which reads on “a time constant value” 
(¶ 0043).  A person of ordinary skill in the art would recognize the thermal diffusion time as the thermal time constant which is the time taken to reach 63.2% of the difference between the initial and final temperatures therefore τ is “based on the first temperature value and the second temperature value.” (as evidenced by Ametherm, Inc., page 1, § What is Thermal Time Constant); 	
	storing a thermal conductivity value of the layer, a specific thermal capacity value of the layer, and a density value of the layer in a memory of the thickness analyzer unit (Scheidt, fig 1,
 ¶ 0058-¶ 0065,¶ 0104,  Scheidt teaches                         
                            α
                            =
                            
                                
                                    k
                                
                                
                                    ρ
                                    ∙
                                    c
                                
                            
                        
                      where k = heat conductivity which reads on “thermal conductivity,” c=specific heat capacity which reads on “specific thermal capacity,” and ρ = mass density which reads on “density” (¶ 0058-¶ 0061), a person of ordinary skill in the art would recognize k, ρ, and c are constant within the layer as they are properties of a material
 (¶ 0064, ¶ 0065) and these values would be stored in order to be used in calculations.  “evaluation unit 20 (fig 1), (which reads on “thickness analyzer unit,”) may be implemented either by hardware or software or a combination thereof” including a “data carrier” and “electronic data processing equipment” (¶ 0104), “data carrier” discloses  “memory,” additionally memory is inherent when using software); and 	
	determining a thickness value corresponding to the thickness of the layer based on the determined time constant value, [the heat flux data], the thermal conductivity value, the specific thermal capacity value, and the density value with the controller (Scheidt teaches layer thickness,  l                         
                            =
                             
                            
                                
                                    
                                        τ
                                        ∙
                                        k
                                    
                                    
                                        ρ
                                        ∙
                                        c
                                    
                                
                            
                        
                     , where k = heat conductivity which reads on “thermal conductivity,” τ = “thermal diffusion time” which reads on “a time constant,” c=specific heat capacity which reads on “specific thermal capacity,” and ρ = mass density which reads on “density” therefore Scheidt teaches determining “the thickness of the layer based on the determined time constant value, {the heat flux data], the thermal conductivity value, the specific thermal capacity value, and the density value”).
	Scheidt does not teach:
	directly measuring a heat flux of a surface of the layer with a heat flux sensor of the thickness analyzer unit and generating corresponding heat flux data with a controller of the thickness analyzer unit; 
	Amundsen teaches:
	directly measuring a heat flux of a surface of the layer with a heat flux sensor of the thickness analyzer unit and generating corresponding heat flux data with a controller of the thickness analyzer unit (Amundsen, fig 1, ¶ 0040-¶ 0042:  Amundsen teaches “wherein the first unit and second unit are connected to a first means for determining the thickness of any deposit of material on the inner wall of the structure based on the heat flux measured by said first and second units” (¶ 0042) where “the heat flux measured by said first and second units” discloses the “first and second units” have the ability of “directly measuring a heat flux” and to “generate corresponding heat flux data”);
	Amundsen teaches using the “heat flux data” in determining the thickness of a layer (see equations I, II, and III in addition to ¶ 0024-¶ 0030). 
	Scheidt does not teach the use of a heat flux sensor or heat flux sensor data to determine the thickness of a layer, however it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include Amundsen’s use of a heat flux 

Regarding claim 13 Scheidt does not teach:
	heating the layer with a surface of the temperature change device of the thickness analyzer unit applied directly to the surface of the layer, and	
	directly measuring the heat flux comprises applying a surface of the heat flux sensor directly to the surface of the layer.  
	Amundsen teaches:
	heating the layer with a surface of the temperature change device of the thickness analyzer unit applied directly to the surface of the layer, and	
	directly measuring the heat flux comprises applying a surface of the heat flux sensor directly to the surface of the layer (Amundsen, fig 1, ¶ 0040-¶ 0042, ¶ 0060-¶ 0062:  Amundsen teaches a “heat sensor 11” and a “heating means 12” are part of a “measuring unit 10” (see fig 1), where the unit is designed to measure the  “heat flux” (¶ 0042).  Amundsen also teaches “the heat sensor is placed directly on the outside surface 3 of the steel wall 1” (¶ 0062) and the heating means is “preferable” relatively flat and is placed directly on the surface of the wall 
(¶ 0062) thereby disclosing both the “temperature change device” and “the heat flux sensor” are “applied directly to the surface of the layer”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for photo thermal analysis of a layer of material, especially for thickness measurement as taught by Scheidt to 
¶ 0018).  
	
Regarding claim 14 Scheidt teaches:
	cooling the layer with a temperature change device of the thickness analyzer unit applied directly to the layer (Scheidt, ¶ 0053, Scheidt teaches “invention is applicable to the cooling phase as well”).

Regarding claim 15 Scheidt teaches: 
	the temperature change of the layer is induced without contacting the layer with the temperature change device (Scheidt, fig 1, ¶ 0040, Fig 1 depicts the apparatus such that the “excitation source” is not in contact with the workpiece as the “excitation beam” “Impinges on a workpiece.”).

Regarding claim 17 Scheidt teaches: 
	the controller is configured to determine the thickness value according to the following relationship 
					                
                    ∆
                    x
                    =
                     
                    
                        
                            
                                τ
                                ∙
                                k
                            
                            
                                
                                    
                                        c
                                    
                                    
                                        p
                                    
                                
                                ∙
                                ρ
                            
                        
                    
                
            
	                        
                            ∆
                            x
                        
                     corresponds to the thickness value, 
	                        
                            τ
                        
                     corresponds to the time constant value, 
	k corresponds to the thermal conductivity value, 
	                        
                            
                                
                                    c
                                
                                
                                    p
                                
                            
                        
                     corresponds to the specific thermal capacity, and 
                        
                            ρ
                        
                     corresponds to the density value (Scheidt teaches                         
                            τ
                            =
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    α
                                
                            
                        
                      and                         
                            α
                            =
                            
                                
                                    k
                                
                                
                                    ρ
                                    ∙
                                    c
                                
                            
                        
                     where τ = “thermal diffusion time” which reads on “a time constant,”                         
                            
                                
                                    l
                                
                                
                                    s
                                
                            
                            =
                             
                        
                    layer thickness which reads on “thickness value,” k = heat conductivity which reads on “thermal conductivity,” ρ = mass density which reads on “density” and c=specific heat capacity which reads on “specific thermal capacity,” by mathematical manipulation we can see that l                         
                            =
                             
                            
                                
                                    
                                        τ
                                        ∙
                                        k
                                    
                                    
                                        ρ
                                        ∙
                                        c
                                    
                                
                            
                        
                     , which reads on “                         
                            ∆
                            x
                            =
                             
                            
                                
                                    
                                        τ
                                        ∙
                                        k
                                    
                                    
                                        
                                            
                                                c
                                            
                                            
                                                p
                                            
                                        
                                        ∙
                                        ρ
                                    
                                
                            
                        
                    ”).

Regarding claim 19 Scheidt does not teach:
	a thermoelectric generator is configured as the temperature change device and the heat flux sensor. 
	Amundsen teaches:
	a thermoelectric generator is configured as the temperature change device and the heat flux sensor (Amundsen, fig 1, ¶ 0042, ¶ 0062:  Amundsen teaches “the heat sensor 11 and heating means 12 are integrated as one unit for ease of installation” (¶ 0062) where “heat sensor 11” and “heating means 12” are part of the “measuring unit 10” (fig 1) and the measuring units measure “heat flux” (¶ 0042) thereby disclosing “a thermoelectric generator is configured as the temperature change device and the heat flux sensor”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for photo thermal analysis of a layer of material, especially for thickness measurement as taught by Scheidt to include Amundsen’s use of a heating means and a heat flux sensor to assist with the .  
	
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scheidt in view of Amundsen as applied to claims 1 and 11 above, and further in view of Shih et al. (hereinafter Shih), U.S. Pub. No. 2016/0331300 A1.

Regarding claim 6 Scheidt as modified does not teach: 
	the layer is human skin having an epidermis layer, a dermis layer, and a hypodermis layer, 
	an epidermis thickness of the epidermis layer is a first constant value stored in the memory, 
	a dermis thickness of the dermis layer is a second constant value stored in the memory, 	the controller is further configured to determine a hypodermis thickness value of the hypodermis layer by subtracting the first constant and the second constant from the thickness value, and 
	the hypodermis thickness value is stored in the memory.
	Shih teaches:
	the layer is human skin having an epidermis layer, a dermis layer, and a hypodermis layer, 
	an epidermis thickness of the epidermis layer is a first constant value stored in the memory, 

	the hypodermis thickness value is stored in the memory (Shih, fig 1, fig 10A, fig 13A,  
¶ 0092, Shih teaches the “thinness of the epidermis (                        
                            ~
                            0.1
                        
                    mm thick) as compared to the dermis (                        
                            2
                            ~
                            3
                        
                    mm thick) (¶ 0092). With these values and considering fig 1 and fig 13A a person of ordinary skill in the art would be able to determine the “hypodermis thickness value” by “subtracting the first constant and the second constant from the thickness value” where the “epidermis thickness” is the “first constant value” and the “dermis thickness” is the “second constant value” and the “thickness value” is the thickness of the human skin as seen in fig 13A.  It is implicit that values used in calculations would be stored in a memory.).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for photo thermal analysis of a layer of material, especially for thickness measurement by including determining the hypodermis thickness as taught by Shih in order to provide a system to determine “the thickness of the dermis or dermal layer . . . since accurate knowledge of the thickness of the dermal layer can be used to assess the risk of metastasis” (Shih ¶ 0080). 

Regarding claim 12:
	Claim 12 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheidt in view of Amundsen as applied to claims 1 and 11 above, and further in view of  Rogers et al. (hereinafter Rogers), U.S. Pub. No. 2017/0347891 A1.

Regarding claim 9 Scheidt as modified does not teach: 
	the layer is substantially continuous and the thickness of the layer cannot be determined by a visual inspection
	Rogers teaches
	the layer is substantially continuous and the thickness of the layer cannot be determined by a visual inspection (Rogers, abstract, ¶ 0067, Rogers teaches a method to determine the thickness of layers of the skin using thermal transport properties in vivo therefore the “thickness of the layer cannot be determined by a visual inspection.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for photo thermal analysis of a layer of material, especially for thickness measurement by including determining the thickness of layers that cannot be determined by visual inspection as taught by Rogers in order to provide “accurate, non-invasive, in vivo skin monitoring” system (Rogers ¶ 0005). 

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 9 above and is therefore rejected on the same premise.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheidt in view of Amundsen as applied to claims 1 and 11 above, and further in view of  
Dickey et al., hereinafter Dickey, U.S. Pat. No. 6,381,488 B1.

Regarding claim 18 Scheidt does not teach:
	the controller is configured to determine the time constant value of the layer based on the first temperature value, the second temperature value, and [the heat flux data].  
	Dickey teaches:
	the controller is configured to determine the time constant value of the layer based on the first temperature value, the second temperature value, and the heat flux data. (Dickey, col 4 line 20- line 54:  Dickey teaches “time constant parameters characterizing the rate at which skin surface temperature Ts relaxes back to an equilibrium value following a temporary heating or cooling event” (col 4 line 20-23) where Ts reads on the “first temperature value” and “an equilibrium value” reads on the “second temperature value.”  Additionally, “the rate at which skin surface temperature Ts relaxes back to an equilibrium value following a temporary heating or cooling event” discloses “heat flux data.”)    
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for photo thermal analysis of a layer of material, especially for thickness measurement as taught by Scheidt to include the method of determining the time constant as disclosed by Dickey in order to provide a method for “improved skin burn depth diagnostic techniques” (Dickey, col 3 line 33-39).  
	
Regarding claim 20:
	Claim 20 recites analogous limitations to claim 18 above and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments (remarks) filed 02/27/2022 have been fully considered.  	

Regarding 35 U.S.C. § 103 Rejections, pages 9-16 of applicant’s remarks.  Applicant argues “The proposed combination of references does not arrive at the thickness analyzer unit of amended claim 1, because neither reference discloses the claimed heat flux sensor and the claimed controller” (remarks, page 11).  The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyamae et al., U.S. Pat. No. 7,820,920 B2, teaches a method of estimating skin thickness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRK
Examiner
Art Unit 2865



/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        03/24/2022